DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 11/15/2019.
Claims 1-18 are pending of which claims 1, 8, 11 and 18 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 3, 6, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the transmitting of the feedback information comprises performing bundling on the feedback information of the HARQ process used for the grant-free transmission, when the size of bitmap required for transmitting is greater than the feedback information in a unit of the CBG”, as substantially described in independent claim(s) 3, 13.  These limitations, in combination with the remaining limitations of claim(s) 3, 13, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “wherein the performing of the bundling comprises: determining a number of the HARQ process in which the feedback information is transmitted by applying a maximum size of the CBG based on the required size of the bitmap, the number of the HARQ process being used for grant-free transmission and the maximum size of the CBG; and performing the bundling on feedback information of a HARQ feedback process except for the determined number of the HARQ process among the plurality of HARQ processes”, as substantially described in independent claim(s) 6, 16.  These limitations, in combination with the remaining limitations of claim(s) 6, 16, are not taught nor suggested by the prior art of record.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sun et al (US 2018/0270022) in view of Sequans (HARQ-Ack/Nack for DL CBG based transmission, 3GG TSG RAN WG1 meeting AH_NR#3, Nagoya, Japan, 18th-21st, september 2017, R1-1716066).
Regarding claims 1 and 11, Sun’022 discloses a method of performing, by a base station (see fig.10 & see fig.11, which shows transceiver 1110 couple to processor 1104), communication in a wireless communication system(see at least fig.6, 602), the method comprising: obtaining feedback configuration information of a hybrid automatic repeat request (HARQ) process for performing a feedback, in a unit of code block group (CBG), on a result of decoding (see fig.6,  which discusses obtain ACK/NACK feedback in unit of CBG 612 on a result of decoding feedback to determine CBG, see para.0051, see claim 2 & 4); and
comparing a size of a bitmap required for the feedback in the unit of CBG with a size of an available bitmap of a base station based on the received feedback configuration information (see fig.6, 612-616, para.0063, 065, which discusses UE compare the bitmap sent in the ack/nack  with the received CBG bitmap).
As discussed above, although Sun’022 discloses obtaining feedback configuration information of a hybrid automatic repeat request (HARQ) process for performing a feedback, in a unit of code block group (CBG), on a result of decoding (see fig.6, which discusses obtain ACK/NACK feedback in unit of CBG 612 on a result of decoding feedback to determine CBG), Sun’022 does not explicitly show the use of “transmitting feedback information in which a number of bits are restricted according to a preset method, when the size of the bitmap required for the feedback is greater than the size of the available bitmap” as required by present claimed invention.  However, including “transmitting feedback information in which a number of bits are restricted according to a preset method, when the size of the bitmap required for the feedback is greater than the size of the 
In particular, in the same field of endeavor, Sequans teaches the use of comparing a size of a bitmap required for the feedback in the unit of CBG with a size of an available bitmap of the base station(see 2.1.3.1, which discusses comparing by determining if the number of produced ack/nack bits is bigger than this preconfigured size, see 2.1.1, which discusses determine number of available ACK/NACK bits); and 
transmitting feedback information in which a number of bits are restricted according to a preset method (see 2.1.3.1, which discusses  data transmitter for ack/nack according to discarde extra bits as preset method), when the size of the bitmap required for the feedback is greater than the size of the available bitmap(see 2.1.3.1, which discusses comparing by determining if the number of produced ack/nack bits is bigger than this preconfigured size, see 2.1.1, which discusses determine number of available ACK/NACK bits).
In view of the above, having the system of Sun’022 and then given the well-established teaching of Sequans, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun’022 to include “comparing a size of a bitmap required 
Regarding claims 2 and 12, Sun’022 discloses wherein the transmitting of the feedback information comprises: determining a HARQ process used for grant-based transmission or (due to or language, only one of them is being considered) grant-free transmission(see para.0056, which discusses based on grant ) among a plurality of HARQ processes(see para.0051, see claim 4); and transmitting the feedback information in a unit of transport block (TB) (see fig.6, 612, 616, see also fig.7) for the grant-based transmission or (due to or language, only one of them is being considered) the feedback information in a unit of the CBG for the grant-free transmission(see para.0056, which discusses based on grant ). 
Regarding claims 7, 17, Sun’022 discloses wherein the transmitting of the feedback information comprises: determining a HARQ process number bitmap including at least one of information regarding a HARQ process for transmitting see fig.6, which shows determine ACK or NACK 612, 616); and transmitting the feedback information including the determined HARQ process number bitmap (see fig.6, which shows transmitting the feedback information including the determined ACK/NACK including CBG, see also fig.7).
Claims 4-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sun et al (US 2018/0270022) in view of Sequans (HARQ-Ack/Nack for DL CBG based transmission, 3GG TSG RAN WG1 meeting AH_NR#3, Nagoya, Japan, 18th-21st, september 2017, R1-1716066) and further in view of Wong et al (US2019/0393990).
Regarding claims 4, 14, As discussed above, although Sun’022 discloses obtaining feedback configuration information of a hybrid automatic repeat request (HARQ) process for performing a feedback, in a unit of code block group (CBG), on a result of decoding (see fig.6, which discusses obtain ACK/NACK feedback in unit of CBG 612 on a result of decoding feedback to determine CBG), Sun’022 does not explicitly show the use of “performing bundling on at least one HARQ process among a plurality of the HARQ processes” as required by present claimed invention.  However, including “performing bundling on at least one 
In particular, in the same field of endeavor, Wong’9901 teaches the use of performing bundling on at least one HARQ process among a plurality of the HARQ processes(see para.0041, which discusses size of the bundle is limited to a number of HARQ process).
In view of the above, having the combined system of Sun’022 and Sequans and then given the well-established teaching of Wong’990, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Sun’022 and Sequans to include “performing bundling on at least one HARQ process among a plurality of the HARQ processes” as taught by Wong’990, since Wong’990 stated in para005+ that such a modification would provide a system with a desire to increase the throughput of the IOT devices using HD-FDD.
Regarding claim 5, 15, As discussed above, although Sun’022 discloses obtaining feedback configuration information of a hybrid automatic repeat request (HARQ) process for performing a feedback, in a unit of code block group (CBG), on a result of decoding (see fig.6, which discusses obtain ACK/NACK feedback in unit of CBG 612 on a result of decoding feedback to determine CBG), 
In particular, in the same field of endeavor, Wong’9901 teaches the use of determining a size of the bundling applied to the plurality of HARQ process (see para.0041, which discusses size of the bundle is limited to a number of HARQ process, assuming 10 HARQ process are user…when bundle size is 10), based on the feedback configuration information(see para.0042, which discusses based on HARQ-ACK feedback); and performing the bundling on feedback information of each of the plurality of HARQ processes, based on the determined size of the bundling (see para.0041, which discusses size of the bundle is limited to a number of HARQ process, assuming 10 HARQ process are user…when bundle size is 10, see fig.8-9).
before the effective filling date of the claimed invention to modify the combined system of Sun’022 and Sequans to include “determining a size of the bundling applied to the plurality of HARQ process, based on the feedback configuration information; and performing the bundling on feedback information of each of the plurality of HARQ processes, based on the determined size of the bundling” as taught by Wong’990, since Wong’990 stated in para005+ that such a modification would provide a system with a desire to increase the throughput of the IOT devices using HD-FDD.
Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Akkarakaran et al (US 2018/0302128) in view of Sequans (HARQ-Ack/Nack for DL CBG based transmission, 3GG TSG RAN WG1 meeting AH_NR#3, Nagoya, Japan, 18th-21st, september 2017, R1-1716066).
Regarding claims 8 and 18 Akkarakaran’128 discloses a method of performing, by a user equipment (see fig.12, which shows transceiver 1235 coupled to processor 1220), communication in a wireless communication system, the method comprising: 
see abs, fig.3, which shows receiving semi-static signaling to identify feedback configuration based on decoding result, see claims 1 & 4, see para.0062).
As discussed above, although Akkarakaran’128 discloses receiving feedback configuration information of a hybrid automatic repeat request (HARQ) process for performing a feedback, in a unit of code block group (CBG), on a result of decoding (see abs, fig.3, which shows receiving semi-static signaling to identify feedback configuration based on decoding result, see claims 1 & 4), Akkarakaran’128 does not explicitly show the use of “comparing a size of a bitmap required for the feedback in the unit of CBG with a size of an available bitmap of a base station based on the received feedback configuration information; obtaining information regarding at least one HARQ process in which a number of bits are restricted according to a preset method, when the size of the bitmap required for the feedback is greater than the size of the available bitmap; and decoding received feedback information based on the obtained information” as required by present claimed invention.  However, including “comparing a size of a bitmap required for the feedback in the unit of CBG with a size of an available bitmap of a base station based on the received feedback configuration information; obtaining information 
In particular, in the same field of endeavor, Sequans teaches the use of comparing a size of a bitmap required for the feedback in the unit of CBG with a size of an available bitmap of a base station based on the received feedback configuration information (see 2.1.3.1, which discusses comparing by determining if the number of produced ack/nack bits is bigger than this preconfigured size, see 2.1.1, which discusses determine number of available ACK/NACK bits); 
obtaining information regarding at least one HARQ process in which a number of bits are restricted according to a preset method (see 2.1.3.1, which discusses  data transmitter for ack/nack according to discarded extra bits as preset method), when the size of the bitmap required for the feedback is greater than the size of the available bitmap(see 2.1.3.1, which discusses comparing by determining if the number of produced ack/nack bits is bigger than this preconfigured size, see 2.1.1, which discusses determine number of available ACK/NACK bits); and 
see at least Introduction, which discusses, which discusses ACK is report CBG has been successfully decoded) based on the obtained information).
In view of the above, having the system of Akkarakaran’128 and then given the well-established teaching of Sequans, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Akkarakaran’128 to include “comparing a size of a bitmap required for the feedback in the unit of CBG with a size of an available bitmap of the base station; and transmitting feedback information in which a number of bits are restricted according to a preset method, when the size of the bitmap required for the feedback is greater than the size of the available bitmap” as taught by Sequans, since Sequans stated in Conclusion+ that such a modification would reduce the AC/NACK payload size.
Regarding claims 9 and 19, Akkarakaran’128 discloses wherein the decoding of the received feedback information comprises decoding the feedback information in a unit of transport block (TB) for a HARQ process used for grant-based transmission or the feedback information in a unit of the CBG for a HARQ process used for grant-free transmission, based on the obtained information (see para.0062, feedback information in a unit of the CBG for a HARQ process). 
 (see para.0062, which discusses bundling). 

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474